Citation Nr: 1132620	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-16 831	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION


Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The Veteran appellant, a member of the United States Naval Reserve, was called to active duty and served from May 2004 to May 2005.  He was deployed to Iraq as a field medical corpsman and was awarded the Combat Action Ribbon (CAR).  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, a Travel Board hearing was held at the Montgomery RO before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.

The appellant submitted additional evidence at the June 2011 Board hearing.  This evidence consisted of a May 2011 audiogram report from a private facility; the appellant also submitted a written waiver of review of that evidence by the RO.  Therefore, referral to the RO of the evidence received directly by the Board is not required.  38 C.F.R. § 20.1304.  However, as the case is being remanded for other reasons, the RO will be able to review this evidence.

The Board notes that, in a rating decision dated February 2010, the RO granted service connection for a skin disorder, right shoulder disorder, left shoulder disorder, upper back disorder, lower back disorder and right knee disorder.  This represents a complete grant of the Veteran's appeal in regard to these claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, there is no longer a case or controversy before the Board as to these service connection claims.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

The evidentiary record raises a reasonable doubt as to whether the appellant's tinnitus had its onset during active military service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010). 

Given the dispositions herein, the Board finds that any defect in the notice or assistance provided to the Veteran constituted harmless error.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has provided written statements and testimony during his June 2011 Travel Board hearing to the effect that his duties as a combat medic in Iraq included exposure to noise from aircraft such as jet fighters and exposure to noise from mortar attacks and activated improvised explosive devices (IEDs).  The Veteran has reported that he currently experiences intermittent ringing in each of his ears, and that he has had this tinnitus since its onset when he was deployed to Iraq.

Review of the appellant's service treatment records (STRs) reveals an examiner notation of exposure to multiple explosions on a March 2005 report of medical assessment.  The appellant completed a post-deployment medical assessment report in June 2005, and he stated that he had experienced ringing of his ears during his deployment to Iraq.  

The Veteran reported having tinnitus in July 2006.  See VA Form 21-526 received July 2006.

The Veteran underwent a VA audiology examination in March 2007; he reported that he had experienced noise exposure in service and denied civilian occupational noise exposure.  He reported having had bilateral intermittent tinnitus for the prior three years.  The VA audiologist stated he believed that the appellant's tinnitus was not due to noise exposure in service because the audiometric testing results suggested that the appellant's hearing was within normal limits bilaterally.  

The appellant has stated that he had first noticed ringing in his ears in service, and he has further stated that the tinnitus has continued to the present time.  A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Ringing in the ears is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The evidence unfavorable to the claim for service connection in this case consists of the VA and private medical treatment records dated between 2006 and 2010, which do not indicate a history of tinnitus.  In addition, there is a negative opinion from a VA audiologist that the etiology of the appellant's tinnitus is not related to his military service.  However, that opinion failed to consider the Veteran's report of tinnitus beginning during service.

Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the STRs which contain a post-deployment mention of tinnitus that occurred during deployment, the fact that the Veteran reported tinnitus within a relatively short time after service separation, the fact that he currently suffers from tinnitus and the fact that he was exposed to weapons fire, explosions and aircraft noise in while he was on active duty in Iraq.  There is no evidence of record to contradict the Veteran's statements regarding the onset date of his tinnitus or the continuity of his tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260, specifies that a compensable rating is payable for recurrent tinnitus.

The Board concludes that evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  In other words, the record presents a reasonable doubt that the Veteran's tinnitus had its onset during his active service and has continued to the present.  The Board will resolve that doubt in the Veteran's favor and grant service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.



REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AMC/RO for action as described below.

The appellant has stated that he was exposed to acoustic trauma while he was on active duty in Iraq.  He maintains that he experienced problems with his hearing while he was in service.  Review of the appellant's STRs reveals examiner notations of exposure to multiple explosions and decreased hearing on a March 2005 report of medical assessment.

The determination of whether a veteran has a ratable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

Further, the Court opined that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

Review of the evidence of record reveals that service connection for the appellant's claimed bilateral hearing loss was denied in May 2007 because the requirements of 38 C.F.R. § 3.385 had not been met for either ear.  A VA audiogram dated in March 2006, is of record.  The evidence of record does not contain any VA generated clinical data dated after March 2006 that indicates whether or not the appellant's right or left ear hearing loss currently meets the requirements of 38 C.F.R. § 3.385.

A report from private audiometric testing conducted in May 2011 appears to indicate that the appellant currently has bilateral hearing loss that meets the criteria listed in 38 C.F.R. § 3.385.  Additionally, the private examiner provided an opinion that the Veteran manifests high-frequency hearing loss which is as likely as not noise-induced.  This demonstrates strong probative evidence in support of this claim.

However, the record does not show that the audiometric test was performed by a state-licensed audiologist, as required by 38 C.F.R. § 4.85.  Furthermore, the Board is not competent to interpret an audiometric graph.  Therefore, the Board finds that another VA examination is necessary.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Obtain all clinical records of the Veteran's audiology treatment at the Birmingham, AL VA Medical Center since February 2010 (if any).

2.  Contact the appellant and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for any right or left ear disorder since 2005.  After securing the necessary release(s), obtain such records.

3.  To the extent an attempt to obtain any of these records is unsuccessful, document the attempts made, inform the appellant and his representative of the negative results, and give him the opportunity to secure the records.

4.  After the above development is completed, arrange for the Veteran to undergo VA audiometric testing by an audiologist to determine the nature and etiology of his claimed bilateral hearing loss.  The claims file must be made available to the examining audiologist for review in conjunction with the audiometric testing.  Following review of the claims folder, the VA audiologist should provide the following findings and opinion:

      whether the Veteran manifests right and/or left hearing loss per VA standards and, if so, whether it is at least as likely as not that such hearing loss results from events during active service, to include consideration of the appellant's STRs which document exposure to multiple explosions, his report of decreased hearing on a March 2005 report of medical assessment, and the private opinion of noise-induced hearing loss?

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's bilateral hearing loss.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

5.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case, containing notice of all relevant actions taken on the claim for benefits, to include a summary of the pertinent evidence and applicable law and regulations.  Appropriate time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


